Order entered August 6, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00774-CV

               IN RE RETURN LEE TO LEE PARK, WARREN JOHNSON,
                         AND KATHERINE GANN, Relators

                  Original Proceeding from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC18-05460

                                             ORDER
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       In their response to relators’ “Petition for Immediate Writ of Injunction,” the real parties

in interest request that this Court require relators to post a bond of at least $500,000 if this Court

grants a writ of injunction. We request that relators file a response to the real parties in interest’s

arguments concerning requiring payment of bond by August 16, 2019.


                                                        /s/    BILL PEDERSEN, III
                                                               JUSTICE